Exhibit 10.1

EXCHANGE AGREEMENT

___________________ (the “Undersigned”), for itself and on behalf of the
beneficial owners listed on Exhibit A hereto (“Accounts”) for whom the
Undersigned holds contractual and investment authority (each Account, as well as
the Undersigned if it is exchanging Existing Notes (as defined below) hereunder,
a “Holder”), enters into this Exchange Agreement (the “Agreement”) with (i)
Omnicare, Inc., a Delaware corporation (the “Company”), and (ii) Omnicare
Purchasing Company, L.P., a Delaware limited partnership and a subsidiary of the
Company (the “Guarantor”), on October 31, 2014 whereby the Holders will exchange
(the “Exchange”) the Company’s 3.25% Convertible Senior Debentures due 2035 (the
“Existing Notes”) for the Company’s new 3.25% Convertible Senior Debentures due
2035 (the “New Notes”) that will be issued pursuant to the provisions of an
Indenture dated as of November 5, 2014 (the “Indenture”) among the Company, the
Guarantor, and U.S. Bank, National Association, a national banking association,
as trustee.
On and subject to the terms and conditions set forth in this Agreement, the
parties hereto agree as follows:
Article I: Exchange of the Existing Notes for New Notes
At the Closing (as defined herein), the Undersigned hereby agrees to cause the
Holders to exchange and deliver to the Company the following principal amount of
Existing Notes, and in exchange therefor the Company hereby agrees to issue to
the Holders the following principal amount of New Notes described below:


Aggregate Principal Amount of Existing Notes to be Exchanged: $
(the “Exchanged Notes”).
Aggregate Principal Amount of New Notes to be Issued in the Exchange: $
(the “Holders’ New Notes”).
The closing of the Exchange (the “Closing”) shall occur on a date (the “Closing
Date”) no later than three business days after the date of this Agreement. At
the Closing, (a) each Holder shall deliver or cause to be delivered to the
Company all right, title and interest in and to its Exchanged Notes (and no
other consideration) free and clear of any mortgage, lien, pledge, charge,
security interest, encumbrance, title retention agreement, option, equity or
other adverse claim thereto (collectively, “Liens”), together with any documents
of conveyance or transfer that the Company may deem necessary or desirable to
transfer to and confirm in the Company all right, title and interest in and to
the Exchanged Notes free and clear of any Liens, and (b) the Company shall
deliver to each Holder the principal amount of Holders’ New Notes specified on
Exhibit A hereto (or, if there are no Accounts, the Company shall deliver to the
Undersigned, as the sole Holder, the Holders’ New Notes specified above);
provided, however, that the parties acknowledge that the Company may delay the
Closing and delivery of the Holders’ New Notes to the Holder due to procedures
and mechanics within the system of the Depository Trust Company or the New York
Stock Exchange (“NYSE”) (including the procedures and mechanics regarding the
listing of the Conversion Shares (as defined below) on such exchange), or other
events beyond the Company’s control and that such delay will not be a default
under this Agreement so long as (i) the Company is using its best efforts to
effect the issuance of one or more global notes representing the New Notes,
(ii) such delay is no longer than five business days, and (iii) interest shall
accrue on such New Notes from the last interest payment on the Existing Notes.
Simultaneously with or after the Closing, the Company may issue New Notes to one
or more other holders of outstanding Existing Notes or to other investors,
subject to the terms of the Indenture.

    



--------------------------------------------------------------------------------



Article II: Covenants, Representations and Warranties of the Holders
Each Holder and, where specified below, the Undersigned hereby covenants (solely
as to itself), as follows, and makes the following representations and
warranties (solely as to itself), each of which is and shall be true and correct
on the date hereof and at the Closing, to the Company, the Guarantor and Lazard
Frères & Co. LLC (“Lazard”), and all such covenants, representations and
warranties shall survive the Closing.
Section 2.1    Power and Authorization. Each of the Undersigned and the Holder
is duly organized, validly existing and in good standing, and has the power,
authority and capacity to execute and deliver this Agreement, to perform its
obligations hereunder, and to consummate the Exchange contemplated hereby. If
the Undersigned is executing this Agreement on behalf of Accounts, (a) the
Undersigned has all requisite discretionary and contractual authority to enter
into this Agreement on behalf of, and bind, each Account, and (b) Exhibit A
hereto is a true, correct and complete list of (i) the name of each Account,
(ii) the principal amount of such Account’s Exchanged Notes, and (iii) the
principal amount of Holders’ New Notes to be issued to such Account in respect
of its Exchanged Notes.
Section 2.2    Valid and Enforceable Agreement; No Violations. This Agreement
has been duly executed and delivered by the Undersigned and the Holder and
constitutes a legal, valid and binding obligation of the Undersigned and the
Holder, enforceable against the Undersigned and the Holder in accordance with
its terms, except that such enforcement may be subject to (a) bankruptcy,
insolvency, fraudulent transfer, reorganization, moratorium or other similar
laws affecting or relating to enforcement of creditors’ rights generally, and
(b) general principles of equity, whether such enforceability is considered in a
proceeding at law or in equity (the “Enforceability Exceptions”). This Agreement
and consummation of the Exchange will not violate, conflict with or result in a
breach of or default under (i) the Undersigned’s or the Holder’s organizational
documents, (ii) any agreement or instrument to which the Undersigned or the
Holder is a party or by which the Undersigned or the Holder or any of their
respective assets are bound, or (iii) any laws, regulations or governmental or
judicial decrees, injunctions or orders applicable to the Undersigned or the
Holder.
Section 2.3    Title to the Exchanged Notes. The Holder is the sole legal and
beneficial owner of the Exchanged Notes set forth opposite its name on Exhibit A
hereto (or, if there are no Accounts, the Undersigned is the sole legal and
beneficial owner of all of the Exchanged Notes). The Holder has good, valid and
marketable title to its Exchanged Notes, free and clear of any Liens (other than
pledges or security interests that the Holder may have created in favor of a
prime broker under and in accordance with its prime brokerage agreement with
such broker). The Holder has not, in whole or in part, except as described in
the preceding sentence, (a) assigned, transferred, hypothecated, pledged,
exchanged or otherwise disposed of any of its rights, title or interest in or to
its Exchanged Notes, or (b) given any person or entity any transfer order, power
of attorney or other authority of any nature whatsoever with respect to its
Exchanged Notes. Upon the Holder’s delivery of its Exchanged Notes to the
Company pursuant to the Exchange, such Exchanged Notes shall be free and clear
of all Liens created by the Holder.
Section 2.4    Accredited Investor or Qualified Institutional Buyer. The Holder
is either (i) an “accredited investor” within the meaning of Rule 501(a)(1),
(2), (3), (7) and (8) of Regulation D (“Regulation D”) promulgated under the
Securities Act of 1933, as amended (the “Securities Act”), or (ii) a “qualified
institutional buyer” within the meaning of Rule 144A promulgated under the
Securities Act.
Section 2.5    No Affiliate; Related Party or 5% Stockholder Status. The Holder
is not, and has not been during the consecutive three month period preceding the
date hereof, a director, officer or “affiliate” within the meaning of Rule 144
promulgated under the Securities Act (an “Affiliate”) of the Company or the
Guarantor. To its knowledge, the Holder did not acquire any of the Exchanged
Notes, directly or indirectly, from an Affiliate of the Company or the
Guarantor. The Holder and its Affiliates collectively beneficially own and will
beneficially own as of the Closing Date (but without giving effect to the
Exchange) (i) less than 5% of the outstanding common stock, par value $1.00 per
share, of the Company (the “Common Stock”) and (ii) less

    2

--------------------------------------------------------------------------------



than 5% of the aggregate number of votes that may be cast by holders of those
outstanding securities of the Company that entitle the holders thereof to vote
generally on all matters submitted to the Company's stockholders for a vote (the
“Voting Power”). The Holder is not a subsidiary, affiliate or, to its knowledge,
otherwise closely-related to any director or officer of the Company or
beneficial owner of 5% or more of the outstanding Common Stock or Voting Power
(each such director, officer or beneficial owner, a “Related Party”). To its
knowledge, no Related Party beneficially owns 5% or more of the outstanding
voting equity, or votes entitled to be cast by the outstanding voting equity, of
the Holder.
Section 2.6    No Illegal Transactions. Each of the Undersigned and the Holder
has not, directly or indirectly, and no person acting on behalf of or pursuant
to any understanding with it has, disclosed to a third party any information
regarding the Exchange or engaged in any transactions in the securities of the
Company (including, without limitation, any Short Sales (as defined below)
involving any of the Company’s securities) since the time that the Undersigned
was first contacted by either the Company, Lazard or any other person regarding
the Exchange, this Agreement or an investment in the New Notes or the Company.
Each of the Undersigned and the Holder covenants that neither it nor any person
acting on its behalf or pursuant to any understanding with it will disclose to a
third party any information regarding the Exchange or engage, directly or
indirectly, in any transactions in the securities of the Company (including
Short Sales) prior to the time the transactions contemplated by this Agreement
are publicly disclosed by the Company. “Short Sales” include, without
limitation, all “short sales” as defined in Rule 200 of Regulation SHO
promulgated under the Securities Exchange Act of 1934, as amended (the “Exchange
Act”), and all types of direct and indirect stock pledges, forward sale
contracts, options, puts, calls, short sales, swaps, derivatives and similar
arrangements (including on a total return basis), and sales and other
transactions through non-U.S. broker-dealers or foreign regulated brokers.
Solely for purposes of this Section 2.6, subject to the Undersigned’s and the
Holder’s compliance with their respective obligations under the U.S. federal
securities laws and the Undersigned’s and the Holder’s respective internal
policies, (a) “Undersigned” and “Holder” shall not be deemed to include any
employees, subsidiaries or affiliates of the Undersigned or the Holder that are
effectively walled off by appropriate “Chinese Wall” information barriers
approved by the Undersigned’s or the Holder's respective legal or compliance
department (and thus have not been privy to any information concerning the
Exchange), and (b) the foregoing representations and covenants of this
Section 2.6 shall not apply to any transaction by or on behalf of an Account
that was effected without the advice or participation of, or such Account’s
receipt of information regarding the Exchange provided by, the Undersigned or
the Holder.
Section 2.7    Adequate Information; No Reliance. The Holder acknowledges and
agrees that (a) the Holder has been furnished with all materials it considers
relevant to making an investment decision to enter into the Exchange and has had
the opportunity to review the Company’s filings and submissions with the
Securities and Exchange Commission (the “SEC”), including, without limitation,
all information filed or furnished pursuant to the Exchange Act, (b) the Holder
has had a full opportunity to ask questions of the Company concerning the
Company, its business, operations, financial performance, financial conditions
and prospects, and the terms and conditions of the Exchange, (c) the Holder has
had the opportunity to consult with its accounting, tax, financial and legal
advisors to be able to evaluate the risks involved in the Exchange and to make
an informed investment decision with respect to such Exchange and (d) the Holder
is not relying, and has not relied, upon any statement, advice (whether
accounting, tax, financial, legal or other), representation or warranty made by
the Company or any of its affiliates or representatives including, without
limitation, Lazard, except for (A) the publicly available filings and
submissions made by the Company with the SEC under the Exchange Act, and (B) the
representations and warranties made by the Company in this Agreement.
Section 2.8    No Public Market. The Holder understands that no public market
exists for the New Notes, and that there is no assurance that a public market
will ever develop for the New Notes.

    3

--------------------------------------------------------------------------------



Article III: Covenants, Representations and Warranties of the Company
The Company hereby covenants as follows, and makes the following representations
and warranties, each of which is and shall be true and correct on the date
hereof and at the Closing, to the Holders and Lazard, and all such covenants,
representations and warranties shall survive the Closing.
Section 3.1    Power and Authorization. The Company is duly incorporated,
validly existing and in good standing under the laws of its state of
incorporation, and has the power, authority and capacity to execute and deliver
this Agreement and the Indenture, to perform its obligations hereunder and
thereunder, and to consummate the Exchange contemplated hereby. The Guarantor is
duly organized, validly existing and in good standing, and has the power,
authority and capacity to execute and deliver the Indenture and to perform its
obligations thereunder.
Section 3.2    Valid and Enforceable Agreements; No Violations. This Agreement
has been duly executed and delivered by the Company and constitutes a legal,
valid and binding obligation of the Company, enforceable against the Company in
accordance with its terms, except that such enforcement may be subject to the
Enforceability Exceptions. At the Closing, the Indenture, substantially in the
form of Exhibit B hereto, will have been duly executed and delivered by the
Company and the Guarantor and will govern the terms of the New Notes, and,
assuming due execution and delivery by the trustee, the Indenture will
constitute a legal, valid and binding obligation of the Company and the
Guarantor, enforceable against the Company and the Guarantor in accordance with
its terms, except that such enforcement may be subject to the Enforceability
Exceptions. This Agreement, the Indenture and consummation of the Exchange will
not violate, conflict with or result in a breach of or default under (i) the
charter, bylaws or other organizational documents of the Company or the
Guarantor, (ii) any agreement or instrument to which the Company or the
Guarantor is a party or by which the Company or the Guarantor or any of their
respective assets are bound, or (iii) any laws, regulations or governmental or
judicial decrees, injunctions or orders applicable to the Company or the
Guarantor.
Section 3.3    Validity of the Holders’ New Notes. The Holders’ New Notes have
been duly authorized by the Company and, when executed and authenticated in
accordance with the provisions of the Indenture and delivered to the Holder
pursuant to the Exchange against delivery of the Exchanged Notes in accordance
with the terms of this Agreement, the Holders’ New Notes will be valid and
binding obligations of the Company, enforceable in accordance with their terms,
except that such enforcement may be subject to the Enforceability Exceptions,
and the Holders’ New Notes will not be subject to any preemptive, participation,
rights of first refusal or other similar rights. Assuming the accuracy of each
Holder’s representations and warranties hereunder, the Holders’ New Notes
(a) will be issued in the Exchange exempt from the registration requirements of
the Securities Act pursuant to Section 4(a)(2) of the Securities Act, (b) will,
at the Closing, be free of any restrictions on resale by such Holder pursuant to
Rule 144 promulgated under the Securities Act, and (c) will be issued in
compliance with all applicable state and federal laws concerning the issuance of
the Holders’ New Notes.
Section 3.4    Validity of Underlying Common Stock. The Holders’ New Notes will
at the Closing be convertible into shares of Common Stock (the “Conversion
Shares”), in accordance with the terms of the Indenture. The Conversion Shares
have been duly authorized and reserved by the Company for issuance upon
conversion of the Holders’ New Notes and, when issued upon conversion of the
Holders’ New Notes in accordance with the terms of the Holders’ New Notes and
the Indenture, will be validly issued, fully paid and non-assessable, and the
issuance of the Conversion Shares will not be subject to any preemptive,
participation, rights of first refusal or other similar rights.
Section 3.5    Listing Approval. At the Closing, the Conversion Shares shall
have been approved for listing on the NYSE, subject to official notice of
issuance.

    4

--------------------------------------------------------------------------------



Section 3.6    Disclosure. On or before the first business day following the
date of this Agreement, the Company shall issue a publicly available press
release or file with the SEC a Current Report on Form 8-K disclosing all
material terms of the Exchange (to the extent not previously publicly
disclosed).
Article IV: Miscellaneous
Section 4.1    Entire Agreement. This Agreement and any documents and agreements
executed in connection with the Exchange embody the entire agreement and
understanding of the parties hereto with respect to the subject matter hereof
and supersede all prior and contemporaneous oral or written agreements,
representations, warranties, contracts, correspondence, conversations, memoranda
and understandings between or among the parties or any of their agents,
representatives or affiliates relative to such subject matter, including,
without limitation, any term sheets, emails or draft documents.
Section 4.2    Construction. References in the singular shall include the
plural, and vice versa, unless the context otherwise requires. References in the
masculine shall include the feminine and neuter, and vice versa, unless the
context otherwise requires. Headings in this Agreement are for convenience of
reference only and shall not limit or otherwise affect the meanings of the
provisions hereof. Neither party, nor its respective counsel, shall be deemed
the drafter of this Agreement for purposes of construing the provisions of this
Agreement, and all language in all parts of this Agreement shall be construed in
accordance with its fair meaning, and not strictly for or against either party.
Section 4.3    Governing Law. This Agreement shall in all respects be construed
in accordance with and governed by the substantive laws of the State of New
York, without reference to its choice of law rules.
Section 4.4    Counterparts. This Agreement may be executed in counterparts,
each of which shall be deemed an original, but all of which taken together shall
constitute one and the same instrument. Any counterpart or other signature
hereon delivered by facsimile or any standard form of telecommunication or
e-mail shall be deemed for all purposes as constituting good and valid execution
and delivery of this Agreement by such party.
Section 4.5    Third Party Beneficiaries. This Agreement is also intended for
the immediate benefit of Lazard. Lazard may rely on the provisions of this
Agreement, including but not limited to the respective covenants,
representations and warranties of the Undersigned, the Holders and the Company.
[Signature Page Follows]



    5

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, each of the parties hereto has caused this Agreement to be
executed as of the date first above written.


“UNDERSIGNED”:
____________________________________________    
(in its capacities described in the first paragraph hereof)
By:
                                                                                 
Name:
                                                                             
Title:
                                                                               
“COMPANY”:
OMNICARE, INC.


By:
                                                                                  
Name:
                                                                             
Title:
                                                                                
 
 








Signature Page to Exchange Agreement
Omnicare, Inc. 3.25% Convertible Senior Debentures due 2035
    

--------------------------------------------------------------------------------




EXHIBIT A
Exchanging Beneficial Owners


Name of
Beneficial Owner
Principal Amount of Exchanged Notes
Principal Amount of Holders’ New Notes
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 






--------------------------------------------------------------------------------



EXHIBIT B
Form of Indenture



    